Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2019 and 5/5/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the switch located in the first seat…” which is unclear and renders the claims indefinite. Specifically, it is unclear if “the switch” is the “at least one radially movable switch” or an additional switch, and how many switches are required by the claims.
Claim 5 recites “through which the at least one switch passes radially in the first switching position” which is unclear and renders the claims indefinite. Specifically, it is unclear what “passes radially in the first switching position” requires. Is “the first switching position” a direction along a radial line? Or is the switch passing into the first switching position?
Claim 6 recites “designed as an annular shoulder” which is unclear and renders the claim indefinite. Specifically, it is unclear if the claim requires an annular shoulder, or only a structure that was intended to be an annular shoulder. As such, the structure required by the claim cannot be determined. 
Claim 10 recites “the freewheel inner ring” and “the brake sleeve” which lack antecedent basis in the claims.
Claim 15 recites “the moment of inertia of the braked mass” and “the moment of inertia of the unbraked mass” which lack antecedent basis in the claims. Further, the “braked mass” and “unbraked mass” are not defined by the claims in such a way that one of ordinary skill in the art could determine the metes and bounds of the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation greater than 0.8:1, and the claim also recites greater than 1:1 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 15 and 16, as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1 (EP 1961525 A1).
D1 discloses a gearhead for a handheld power tool (see Fig. 8, English translation provided on the PTO-892) for machining workpieces, the gearhead comprising: a housing (14) in which an output (206) connectable to a drive (202) of a handheld power tool (10) is accommodated; a tool shaft (128) to which a tool is adapted to be coupled; a braking device (50, 94) movable between a braking position and a release position and that acts upon the tool shaft for braking the tool shaft; and a switching device (200) movable between a first switching position (pargraph [0046]), in which the tool shaft is connected to the output in a power transmitting manner and in which the braking device is transferred into the release position, and a second switching position (paragraphs [0047-0048]), in which the tool shaft is decoupled from the output and in which the braking device is transferred into the braking position; .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (EP1961525) and Esenwein (USPN 9,410,586 B2).
D1 discloses the gearhead according to claim 1, except for wherein the output includes a transmission having a bevel-gear drive and a bevel gear.
Bevel gears are well known in the art of mechanical transmissions for transmitting torque while also changing the axis of rotation.
Esenwein discloses a bevel gear drive (see Fig. 2) for a handheld power tool. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the gearing of D1 to have bevel gears, as the selection of a known gearing type suitable for an intended use is within the level of ordinary skill in the art.

Allowable Subject Matter
Claims 3, 7-8 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-6 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658